Citation Nr: 1431833	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-47 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for a right hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  Effective October 24, 2007, the Veteran's service-connected right hip disability is manifested by arthritis, painful motion, and flexion limited to 95 degrees and extension to 40 degrees. 

2.  The Veteran's service-connected right hip disability has been manifested by a one and a half inch scar which is not unstable, painful, or tender to palpation.  


CONCLUSION OF LAW

Effective October 24, 2007, the criteria for an evaluation of 10 percent, and no higher, for service-connected right hip disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5299-5253, 7804 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the instant case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2008.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings are assigned. 
 
The duty to assist a claimant in the development of a claim includes assisting in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records and associated them with his claims file.  In addition, VA afforded the Veteran an adequate examination and obtained adequate addendum opinions in March 2009 and September 2010.  The examiners considered the relevant history of the Veteran's condition and provided analyses to support the conclusions reached.  The medical evidence of record additionally discussed the clinical findings as necessary to rate the Veteran's disability under the applicable rating criteria, and discussed the impact of his disability on his daily living.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield , 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In evaluating musculoskeletal disabilities, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain, but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Schedular Consideration

In an August 2007 rating decision, the RO granted entitlement to service connection for a right hip disability as a result of an in-service bone graft of the right iliac crest.  The RO assigned a noncompensable rating under DC 5299-5253, found in 38 C.F.R. § 4.71, which rates musculoskeletal disabilities.  In September 2008, the Veteran filed a claim for an increased rating for his service-connected right hip.  In March 2009, the Veteran was afforded a VA examination, and the RO issued a rating decision continuing the noncompensable rating under the same diagnostic codes for musculoskeletal disabilities.  The Veteran filed a substantive appeal, and the RO obtained addendum medical opinions in September 2010.  

In an October 2010 Supplemental Statement of the Case (SSOC), the RO recharacterized the issue as one of entitlement to a compensable disability rating for service-connected scar, residual of bone graft of right iliac crest.  By doing so, the RO effectively severed service connection for the musculoskeletal disability of the right hip.  The assignment of a particular diagnostic code to evaluate a disability is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, a change in diagnosis may be accepted as a basis for severance action if the examining physician or other medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  If that is the case, the claimant must be notified and furnished detailed reasons for severance in a proposed rating action, and given the opportunity to present evidence and appear at a hearing prior to the final rating action.  38 C.F.R. § 3.105(d) (2013).  

The Board acknowledges that the medical evidence contained in the March 2009 VA examination and September 2010 addendum opinions tends to show that the Veteran's musculoskeletal disability of the right hip (i.e., arthritis) is not etiologically related to his in-service bone graft of the right iliac crest, and further that the only residual is a scar.  However, the Board additionally finds that VA has historically treated the Veteran's hip disability as a musculoskeletal one, and has rated it as such since the grant of service connection, speaking only to the limitation of motion of the hip when rating the residuals.  To change it now to a scar that does not involve the underlying musculoskeletal disability is tantamount to a change in diagnosis as contemplated by section 3.105(d) described above.  The due process required by that section has not been complied with; therefore, service connection for the right hip musculoskeletal disability remains in effect.  That said, it is appropriate to consider all residuals, which do include a scar. Therefore, the Board will address both the musculoskeletal rating under DC 5299-5253 and the skin rating under DC 7804.

The Veteran's right hip disability was previously rated as noncompensable under DC 5299-5253, which rated by analogy to the rating code for impairment of the thigh.  See 38 C.F.R. § 4.27 (2013) (describing the use of hyphenated and analogous diagnostic codes to rate injuries and residuals).  Under DC 5253, impairment of the thigh, a 10 percent rating is warranted where there is limitation of rotation, cannot toe-out more than 15 degrees, or where there is limitation of adduction, cannot cross legs.  A 20 percent rating is warranted where there is limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71.  

Limitation of hip motion is rated under DCs 5250, 5251, 5252, and 5253.  DC 5250 provides for ankylosis of the hip; in the present case, there is none.  DC 5254 additionally contemplates flail hip joint; of which there is none here.  Under DC 5251, a 10 percent rating is warranted for extension of the thigh limited to 5 degrees.  Alternatively, under DC 5252, a 10 percent evaluation is warranted where there is limitation of flexion of the thigh to 45 degrees.  A 20 percent rating requires limitation to 30 degrees, while a 30 percent rating is warranted where limitation is to 20 degrees.  A 40 percent rating is warranted where limitation is to 10 degrees.  
Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  Id., Plate II. 

DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When, however, the limitation of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. 

Regarding the scar associated with the hip disability, it is currently rated as noncompensable under DC 7804, for scars, unstable or painful.  Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Note (1) to DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of skin covering over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804 (2013).  The other scar DCs are inapplicable in this case because the Veteran's scar is not of the head, face, or neck (DC 7800) or nonlinear (DC 7801 or 7802).

The Veteran was provided a VA examination in July 2007 in connection with his original claim for service connection.  The examiner diagnosed mild arthritis of the right hip, noting mild degenerative changes at the acetabulum, enthesophyte present at the anterior superior iliac spine, and calcification at the iliopsoas tendon.  Range of motion testing revealed the following measurements: 0 to 100 degrees of flexion; 0 to 20 degrees of internal rotation; 0 to 40 degrees of external rotation; 0 to 40 degrees of abduction; 0 to 20 degrees of adduction.  The examiner noted pain with extremes of motion.  

The Veteran was afforded another VA examination in March 2009.  Examination of the right hip revealed the following range of motion measurements: 0 to 45 degrees of external rotation; 0 to 30 degrees of internal rotation; 0 to 95 degrees of hip flexion; 0 to 45 degrees of abduction; and 0 to 20 degrees of extension.  Repetitive motion testing revealed no increase in pain or decrease in range of motion.  

X-ray examination showed heterotopic ossification in the iliopsoas tendon on both hips.  The examiner noted that the joint spaces looked good and there were no signs of arthritis.  He further stated that there was some mild pain upon testing, to include at the extreme of range of motion testing of flexion and internal and external rotation.  The Veteran's activities of daily living, including walking, standing, lifting or carrying objects, and driving were noted to be limited.  The Veteran reported pain at 8 out of 10 in his groin region with flare-ups of 10 out of 10 occurring once or twice a month lasting two to three days at a time.  The examiner provided that though it "is conceivable that pain could further limit function as described, particularly with repetitive use," it is not feasible to try to express such in terms of additional limitation of motion as it cannot be determined with any degree of medical certainty.  The examiner specifically noted that the Veteran was non-tender over the site of his bone graft surgery and opined that the Veteran's bone graft site did not appear to be the region that was causing him pain.  

The Veteran continued to seek VA treatment for right hip pain subsequent to his March 2009 VA examination.  A January 2010 x-ray of the Veteran's right hip revealed stable appearance of heterotopic ossification adjacent to the proximal femur, and mild degenerative changes in the right hip.  A January 2010 MRI of the right hip showed calcification along the margin of the iliopsoas muscle and trace joint effusion.  A February 2010 x-ray revealed heterotropic calcification adjacent to the lesser tronchanter and spurring of the acetabulum, with no change compared to the January 2010 x-ray.  

A September 1976 VA examination in connection with the Veteran's service-connected right wrist notes that the Veteran has a scar measuring one and a half inches on his right hip, lateral, iliac crest, at the donor bone graft site.  

Review of the evidence of record shows that the Veteran's residuals of bone graft does not meet or approximate a compensable rating for limitation of hip motion under DCs 5251, 5252, and 5253.  The Veteran does not have limitation of extension of the thigh to 5 degrees, limitation of flexion to 45 degrees or less, or impairment of limitation of abduction, adduction, or rotation sufficient for a compensable rating.  38 C.F.R. § 4.71a, DCs 5251, 5252, 5253.  In addition, the Veteran's scar has not been shown to be unstable or painful.  38 C.F.R. § 4.118, DC 7804.  Were it to be symptomatic, a separate rating could be issued.  However, there is no evidence of any symptoms associated with this scar.

The Board finds that the Veteran is entitled to a 10 percent evaluation for degenerative arthritis under DC 5003.  As noted above, DC 5003 provides for a 10 percent rating when there is degenerative arthritis, limitation of motion that is noncompensable under the appropriate diagnostic code, and objective evidence of pain.  38 C.F.R. § 4.71a, DC 5003.  The Veteran is not entitled to a compensable rating under the DCs addressing limitation of motion of the hip and thigh.  Upon VA examination in July 2007, the Veteran was diagnosed with mild arthritis of the right hip, with degenerative changes noted, and a January 2010 x-ray revealed mild degenerative changes of the right hip.  Upon VA examination in July 2007 and March 2009, the Veteran showed limitation of motion and objective evidence of pain.  Specifically, at the July 2007 examination, hip flexion was 0 to 100 degrees (with normal flexion as 0 to 125 degrees) and hip abduction was 0 to 40 degrees (with normal abduction as 0 to 45 degrees), with pain observed at extremes of motion.  Similarly, at the March 2009 examination, the Veteran's hip flexion was measured as 0 to 95 degrees, while hip abduction was normal.  The Veteran additionally reported pain at 8 out of 10 with flare-ups of 10 out of 10, and mild pain was noted by the examiner upon testing.  As the medical evidence of record reveals that the Veteran's limitation of motion is noncompensable under the appropriate DCs, and is objectively confirmed by evidence of painful limitation of motion, the Board finds that a 10 percent disability rating is warranted under DC 5003.  

With respect to the effective date of the 10 percent rating for a right hip disability, the effective date provisions for increased rating claims apply.  Under 38 C.F.R. § 3.400(o)(2), if it is factually ascertainable that an increase in disability had occurred and the claim for an increased rating is received within one year of that factually ascertainable increase in disability, then the earliest date of the increased rating is the date of the factually ascertainable increase in disability.  38 C.F.R. § 3.400(o)(2) (2013).  Otherwise, the effective date for an increased rating is the date of receipt of a claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2013).  

The Veteran filed his claim for an increased rating for service-connected right hip disability in July 9, 2008.  The Board notes that the July 7, 2007 VA examination providing diagnosis of mild arthritis and noting limitation of motion and painful motion falls outside of the period within one year prior to July 8, 2008.  VA treatment records dating October 2007 note a physical examination of the Veteran's right hip revealed range of motion of 0 to 100 degrees of flexion with chronic hip pain.  As this record shows that his service-connected right hip disability approximated the criteria for a compensable rating for the period, the Board finds that it was factually ascertainable as of the October 24, 2007 VA treatment record that an increased rating of 10 percent was warranted for his right hip disability.  There are no relevant treatment records dated from July 7, 2007 to October 23, 2007 that would warrant any earlier effective date.  Therefore, the effective date for the 10 percent rating will be October 24, 2007.  

Finally, the Board has additionally considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the holdings in DeLuca regarding functional loss and painful, unstable, or malaligned joints due to healed injury.  The July 2007 and March 209 examiner specifically noted that pain could further limit function; however, could not express any such limitation in terms of additional limitation of motion as it could not be determined with any degree of medical certainty.  As such, the Board finds that the 10 percent evaluation pursuant to DC 5003 adequately compensates the Veteran for the pain and functional impairment caused by his service-connected right hip disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.21(b)(1) (2013).  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 11 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id.  at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board 
must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Extraschedular consideration is not warranted in this case.  The record does not establish that the rating criteria are inadequate.  To the contrary, the Veteran's symptoms are contemplated by the rating criteria found at 38 C.F.R. § 4.71a, specifically painful limited motion.  Moreover, more severe manifestations - such as unstable or painful scar, or x-ray evidence of arthritis with involvement of 2 or more major joints - which the Veteran has not experienced, are contemplated by the rating schedule.  Id.  The criteria allows for ratings for his symptoms and manifestations and for symptoms and manifestations significantly more severe.  Therefore, the first prong of the Thun test is not satisfied.  For sake of completeness, the evidence does not show that the Veteran has required any hospitalization or has otherwise experienced marked interference with employment when working as a result of his right hip disability.  Thus, referral for extraschedular consideration is not warranted. 

As a final matter, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has not asserted that he is no longer able to work because of symptomatology associated with his right hip disability, nor does the record raise such a claim.  Therefore, a claim for a TDIU is not before the Board. See id.


ORDER

Entitlement to a 10 percent rating, and no higher, for service-connected right hip disability, from October 24, 2007, is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


